Per Curiam.
The plaintiff in error was sentenced in the lower court to pay a fine under a conviction for keeping open a saloon in the city of Pueblo on Sunday, February 2, 1896.
The decision in Mueller v. The People, decided at this term, ante, p. 251, is decisive of this case. The only difference between the two is that in the case at bar the city of Pueblo had accepted and exercised the power of regulating the sale of liquor under the municipal corporation act, while there was no proof that the city of Leadville had done so. But, as we have already decided, such fact does not affect the principle which controls.
Following the Mueller case, the judgment of the county court is affirmed.

Affirmed.